DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claim 10 is withdrawn.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a field of energy through the sterile cover.” This claim limitation was added by amendment, and was not part of the original claims. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 recites the functional limitation, “the electromagnetic radiation barrier is limited to remain within the passage between the proximal and distal openings defined by the housing.” However, the claim fails to explain what structure provides such a function. As such, the claim is rejected for failing to particularly point out the subject matter regarded as the invention. The claim will be examined as best understood in light of the specification.
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 6 recites the electromagnetic radiation barrier is “a solid barrier, a vibration generator, an electrical field emitter, a fluid source, a heating element, or a charged particle displacement mechanism.” None of the above noted options can reasonably be considered an Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In light of the options listed in claim 6, the term “electromagnetic radiation barrier” is used by the claim to mean any barrier, while the accepted meaning is a barrier formed of electromagnetic radiation, i.e. light. The term is indefinite because the specification does not clearly redefine the term.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 16 recites the electromagnetic radiation is “pulsed electric field, alternating current electric field, direct current electric field,[or]  high frequency electric field.” None of the above noted options can reasonably be considered an electromagnetic radiation. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 24 recites, “moving the housing comprises… moving either the object or the housing.” Moving the object cannot be reasonably considered to be moving the housing. As such, the claim contradicts itself, and is indefinite. The claim will be examined as best understood in light of the specification.


Claim Objections

Claim 16 is objected to because of the following informalities:  the term “the UV spectrum” should be defined in the claim or in a parent claim, and the antecedent basis of the phrase should be clarified.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0276191 A1 [Selover] in view of US 2008/0159908 A1 [Redmond], and further in view of applicant’s admitted prior art.

Regarding Claim 1:
Selover teaches a method for creating an infectious agent barrier for a site (para 38, the UV light is such a barrier), the method comprising the steps of:
positioning a housing (Fig. 2a (120)) having a electromagnetic radiation barrier (Fig. 2a (130), provides a light barrier) near the site (Fig. 3 (320)), the housing defining an opening through which an object can access the site (para 30); and
activating the electromagnetic radiation barrier to create a field of energy across the opening that is substantially free of voids (paras 30-31) such that the electromagnetic radiation 
However, Selover fails to describe:
Covering a portion of the housing with a sterile cover, the field of energy passing through the sterile cover.
Redmond teaches covering a medical UV irradiation device with a UV transparent cover, the UV radiation passing through the cover (paras 52-54). Implementing such a cover in Selover would entail covering the interior and exterior surfaces of Selover with a UV transparent cover. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add a UV transparent cover, as is taught by Redmond, to the device of Selover. One would have been motivated to do so since this would protect the device and prevent its contamination (Redmond para 54).
Furthermore, the cited art fails to explicitly state that the site and cover are sterile. The applicant’s admitted prior art states that all medical instruments and the site upon which they are used must be sterile in order to protect patients from infection (paras 7-10). It would have been obvious to one of ordinary skill in the art before the time of the invention to sterilize the instruments and site taught by Selover in the fashion explained by applicant’s admitted prior art. One would have been motivated to do so since this would protect a patient from infection.

Regarding Claim 2:
The modified invention of claim 1 teaches the method of claim 1, wherein an outer surface of the housing is configured for contact with the sterile site (Selover Fig. 3 (320) demonstrates that the housing is inserted into the site, as such it is necessarily configured for Selover paras 30-31), and intersecting an infectious agent in proximity to the outer surface with the field of energy (Selover – the illumination in the interior of the access device will necessarily intersect infectious agents passing through the incision site).

Regarding Claim 3:
The modified invention of claim 1 teaches the method of claim 1 wherein the housing is configured as either a surgical site retractor or a port (Selover Fig. 2a (120), paras 30-31).

Regarding Claim 4:
Selover teaches the method of claim 1, wherein the housing further comprises a proximal opening and a distal opening (as shown in Fig. 2a), and the electromagnetic radiation emitter is limited to remain within the passage between the proximal and distal openings defined by the housing (claim 7, paras 33 and 53 all note that the light is focused in the port), whereby the outer perimeter of the object does not intersect the electromagnetic radiation field when the entire object is either proximal to the proximal opening or distal to the distal opening (since the light is focused into the port, the field would not intersect the object when it is proximal the proximal opening).  

Regarding Claim 5:
The modified invention of claim 1 teaches the method of claim 1, further comprising extending the field of energy a predetermined distance down a length of the object as the object Selover para 31, the light illuminates to “an ideal location.” Accordingly, any object passing through the device is illuminated to the predetermined “ideal location.”).

Regarding Claim 6:
The modified invention of claim 1 teaches the method of claim 1, wherein the electromagnetic radiation barrier is an electromagnetic radiation emitter (Selover para 30).

Regarding Claim 7:
The modified invention of claim 6 teaches the method of claim 6, further comprising generating ultraviolet light or infrared light using the electromagnetic radiation barrier (Selover para 38). 


Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selover in view of Redmond and applicant’s admitted prior art as applied above, and further in view of US 2012/0321509 A1 [Bak].

Regarding Claim 8:
The modified invention of claim 7 teaches the method of claim 7, but fails to specify that the ultraviolet light has a wavelength between 100 and 280 nm.
Bak teaches illuminating the medical equipment with UV LED emitting light in the UVC range of 100-280 nm (paras 160, 21-22). It would have been obvious to one of ordinary skill in Bak as the UV illumination source of Selover. One would have been motivated to do so since this light would provide  a sterilizing effect that would prevent infection (Bak para 21, 160).

Regarding Claim 9:
The modified invention of claim 8 teaches the method of claim 7, further comprising creating the light by either light emitting diodes (Bak paras 22, 160).

Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selover in view of Redmond, in view of US 2013/0099081 A1 [Agbodoe], and further in view of applicant’s admitted prior art.

Regarding Claim 11:
Selover teaches a method for inhibiting infectious agents on an object from entering a site, the method comprising:
positioning a housing (Fig. 2a (224)) having an electromagnetic radiation barrier (Fig. 2a (130), provides a light barrier, which is one of the energy barriers recited by the applicant.) near the site, the housing defining an opening through which the object can be moved into the site (Fig. 3 (320), the incision is the site in question);
activating the electromagnetic radiation barrier to generate a substantially void free barrier across the opening (paras 30-31); and
advancing the object relative to the opening and into the site (para 23) while the electromagnetic radiation barrier inhibits the infectious agents from entering the site 
However, Selover fails to describe:
covering a portion of the housing with a sterile cover; and
adjusting a movable joint connected to the housing to advance the object relative to the housing.
Redmond teaches covering a medical UV irradiation device with a UV transparent cover, the UV radiation passing through the cover (paras 52-54). Implementing such a cover in Selover would entail covering the interior and exterior surfaces of Selover with a UV transparent cover. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add a UV transparent cover, as is taught by Redmond, to the device of Selover. One would have been motivated to do so since this would protect the device and prevent its contamination (Redmond para 54).
Agbodoe teaches a universal arm with a movable joint connected to the housing, said joint allowing the housing and object to be advanced relative to each other (Figs. 1a-b, para 28). It would have been obvious to one of ordinary skill in the art to attach the universal arm of Agbodoe to the device of Selover, and use said arm to properly position the device with respect to the site and the object. One would have been motivated to do so since this would allow the device of Selover to be moved to and placed in a convenient location at the operating site (Agbodoe para 28).
Furthermore, the cited art fails to explicitly state that the site and cover are sterile. The applicant’s admitted prior art states that all medical instruments and the site upon which they are used must be sterile in order to protect patients from infection (paras 7-10). It would have been Selover in the fashion explained by applicant’s admitted prior art. One would have been motivated to do so since this would protect a patient from infection.

Regarding Claim 12:
The modified invention of claim 11 teaches the method of claim 11, wherein the electromagnetic radiation barrier is an electromagnetic radiation emitter (Selover Fig. 2a (130)).

Regarding Claim 13:
The modified invention of claim 11 teaches the method of claim 11 further comprising advancing the object from a sterile field, through the opening and to the sterile site (Selover para 23, insertion of surgical instruments reads on these limitations)

Regarding Claim 14:
The modified invention of claim 11teaches the method of claim 11 wherein the housing is configured as either a surgical site retractor or a port (Selover abstract).

Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selover in view of applicant’s admitted prior art.

Regarding Claim 15:
Selover teaches a method for protecting a site from infectious agents comprising the steps of:

moving the retracting feature into the site (para 55);
retracting the site with an outer surface of the retracting feature to provide an opening through which an object can be moved into the site (paras 55-56); and
activating said at least one electromagnetic radiation emitter (Fig. 7 (730)) to create an electromagnetic radiation barrier across the outer surface of the retracting feature that is substantially free of voids (abstract, in that the surgical site is illuminated, the illumination itself is the void free barrier), 
wherein infectious agents in proximity to an outer surface of the retracting feature are inactivated by the electromagnetic radiation barrier (the emitted Ultraviolet light, which is disclosed in para 38, inactivates infectious agents).
However, Selover fails to explicitly state that the site and housing are sterile. The applicant’s admitted prior art states that all medical instruments and the site upon which they are used must be sterile in order to protect patients from infection (paras 7-10). It would have been obvious to one of ordinary skill in the art before the time of the invention to sterilize the instruments and site taught by Selover in the fashion explained by applicant’s admitted prior art. One would have been motivated to do so since this would further protect a patient from infection.

Regarding Claim 16:
Selover para 38).

Regarding Claim 17:
The modified invention of claim 15 teaches the method of claim 15, but fails to teach that the at least one electromagnetic radiation emitter includes a light emitting diode or laser diode.
Applicant’s admitted prior art teaches that UV LEDs were commercially available before the time of the invention. Instant PgPub para 15. It would have been obvious to one of ordinary skill in the art before the time of the invention to use the UV LED of applicant’s admitted prior art as the illumination source of Selover. One would have been motivated to do so since this would provide a light source with low heat generation, low power consumption, and rapid on/off control (instant para 15). Further, Selover explicitly suggests using alternative light emission sources in order to arrive at other benefits (para 38).

Regarding Claim 18:
The modified invention of claim 15 teaches the method of claim 15, wherein the at least one electromagnetic radiation emitter is in optical communication with fiber optics (Selover paras 37, 48).

Regarding Claim 19:
The modified invention of claim 15 teaches the method of claim 15, wherein the housing is configured as a surgical site retractor or port (Selover abstract, para 45).


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0276191 A1 [Selover] in view of applicant’s admitted prior art as applied to claim 19, and further in view of US 2011/0021879 A1 [Hart].

Regarding Claim 20:
Selover teaches the method of claim 19, but fails to teach inflating the surgical retractor or port, and controlling the inflatable size by pressure.
Hart teaches a surgical retractor, like that of Selover, including a torus inflatable by pressure, said torus being inflated to control the retention force on the body of patient (paras 67, 70, 81, 107). It would have been obvious to one of ordinary skill in the art before the time of the invention to add and use the inflatable torus of Hart in the modified invention of Selover. One would have been motivated to do so since this would allow one to control the retention force applied by the retractor (Hart paras 70, 107).


Claims 21-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selover in view of Agbodoe, and further in view of applicant’s admitted prior art.


Regarding Claim 21:
Selover teaches a method for inhibiting infectious agents on an object from entering a site (Figs. 3, 7), the method comprising: 
positioning the object (para 20)  near a housing having at least one electromagnetic radiation emitter (Fig. 2a (130)), the housing at least partially defining a passage configured to receive the object (para 23), the passage having a proximal opening and a distal opening (as shown in Fig. 2a), the housing being configured to receive the object having a dimension greater than the distance between the proximal opening and the distal opening of the passage defined by the housing (Since the port has an annular passage therethrough, it is configured to receive an object of any length so long as the object fits the cross section of the port); 
activating said at least one electromagnetic radiation emitter to create an electromagnetic radiation field within the passage of the housing that is substantially free of voids (abstract, in that the surgical site is illuminated, the illumination itself is the void free barrier), Page 4 of 6Appln. No.: 16/379,975ARMT-115US2 Amendment Dated June 5, 2020 Reply to Restriction Requirement dated April 7, 2020 
passing the object between the proximal opening and distal opening of the passage (paras 20, 23), 
wherein infectious agents in proximity to an outer perimeter of the object are inactivated by the electromagnetic radiation field (the emitted Ultraviolet light, which is disclosed in para 38, inactivates infectious agents).  
However, Selover fails to teach:
 that the site and housing are sterile; or
moving the housing relative to the object by adjusting a moveable joint connected to the housing
Agbodoe teaches a universal arm with a movable joint connected to the housing, said joint allowing the housing and object to be moved relative to each other (Figs. 1a-b, para 28). It Agbodoe to the device of Selover, and use said arm to properly position the device with respect to the site and the object. One would have been motivated to do so since this would allow the device of Selover to be moved to and placed in a convenient location at the operating site (Agbodoe para 28).
Furthermore, the cited art fails to explicitly state that the site and cover are sterile. The applicant’s admitted prior art states that all medical instruments and the site upon which they are used must be sterile in order to protect patients from infection (paras 7-10). It would have been obvious to one of ordinary skill in the art before the time of the invention to sterilize the instruments and site taught by Selover in the fashion explained by applicant’s admitted prior art. One would have been motivated to do so since this would protect a patient from infection.

Regarding Claim 22:
The modified invention of claim 21 teaches the method of claim 21, wherein the electromagnetic radiation emitter comprises a lens for limiting the electromagnetic radiation field to remain within the passage between the proximal and distal openings defined by the housing (Selover claim 7, paras 33 and 53 all note that the light is focused. Whatever element is providing this focusing is a lens), whereby the outer perimeter of the object does not intersect the electromagnetic radiation field when the entire object is either proximal to the proximal opening or distal to the distal opening (since the light is focused into the port, the field would not intersect the object when it is proximal the proximal opening).  

Regarding Claim 23:

The applicant’s admitted prior art states that all medical instruments and the site upon which they are used must be sterile in order to protect patients from infection (paras 7-10). It would have been obvious to one of ordinary skill in the art before the time of the invention to disinfect the object taught by Selover in the fashion explained by applicant’s admitted prior art. One would have been motivated to do so since this would protect a patient from infection.

Regarding Claim 24:
The modified invention of claim 21 teaches the method of claim 21, wherein moving the housing comprises a sweeping or rotating motion by moving either the object or the housing (Agbodoe Figs. 1a-b, para 28, demonstrate such motion of the housing).  

Regarding Claim 25:
The modified invention of claim 21 teaches the method of claim 21, further comprising generating ultra violet light, blue light, infrared light, or one or more light wavelengths within a broad spectrum using the electromagnetic radiation emitter (Selover para 38).  

Regarding Claim 27:
The modified invention of claim 25 teaches the method of claim 25, but fails to teach creating the light by either light emitting diodes or lasers.
Applicant’s admitted prior art teaches that UV LEDs were commercially available before the time of the invention. Instant PgPub para 15. It would have been obvious to one of ordinary Selover. One would have been motivated to do so since this would provide a light source with low heat generation, low power consumption, and rapid on/off control (instant para 15). Further, Selover explicitly suggests using alternative light emission sources in order to arrive at other benefits (para 38).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selover in view of Agbodoe and applicant’s admitted prior art as applied above, and further in view of Bak.

Regarding Claim 26:
The modified invention of claim 25 teaches the method of claim 25, but fails to specify that the ultraviolet light has a wavelength between 100 and 280 nm.
Bak teaches illuminating the medical equipment with UV LED emitting light in the UVC range of 100-280 nm (paras 160, 21-22). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UVC LED of Bak as the UV illumination source of Selover. One would have been motivated to do so since this light would provide  a sterilizing effect that would prevent infection (Bak para 21, 160).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selover in view of Agbodoe, and further in view of applicant’s admitted prior art, and further in view of Redmond.

Regarding Claim 28:
The modified invention of claim 21 teaches the method of claim 21, but fails to teach the device further comprising mounting a sterile cover to the housing.
Redmond teaches covering a medical UV irradiation device with a UV transparent cover, the UV radiation passing through the cover (paras 52-54). Implementing such a cover in Selover would entail covering the interior and exterior surfaces of Selover with a UV transparent cover. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add a UV transparent cover, as is taught by Redmond, to the device of Selover. One would have been motivated to do so since this would protect the device and prevent its contamination (Redmond para 54).
Furthermore, the cited art fails to explicitly state that the cover is sterile. The applicant’s admitted prior art states that all medical instruments and the site upon which they are used must be sterile in order to protect patients from infection (paras 7-10). It would have been obvious to one of ordinary skill in the art before the time of the invention to sterilize the instruments and site taught by Selover in the fashion explained by applicant’s admitted prior art. One would have been motivated to do so since this would protect a patient from infection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, and 11-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,299,882 in view of Agbodoe and Redmond, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented system claims describe the claimed structures and describe the claimed methods through their recited intended use.
Claims 1-9, and 11-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 9,615,884, in view of Agbodoe and Redmond, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented system claims describe the claimed structures and describe the claimed methods through their recited intended use.

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Redmond is used to address the sterile cover at issue.
Applicant’s arguments with respect to claim 11 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Agbodoe is used to address the movable joint at issue, and Redmond 
Applicant argues that Selover fails to teach the retracting feature of claim 15. This is not persuasive. Selover is a retractor. The specific teachings of Selover are noted in the above rejection.
Applicant’s arguments with respect to claim 21 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Agbodoe is used to address the movable joint at issue.
The indefiniteness rejections of the previous office action are withdrawn in light of applicant’s amendments.
The double patenting rejections of record are maintained, albeit with the new features of a joint and a cover rejected as obvious modifications to the previously patented claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881